 1
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA

10                                              Case No.: 1:17-cv-00644-DAD-EPG
      JOSEPH SANZBERRO,
11                                              ORDER RE: STIPULATION TO
                      Plaintiff,
12                                              DISMISS ACTION WITH
      v.                                        PREJUDICE
13
      OCWEN LOAN SERVICING,                     (ECF No. 61)
14    LLC,
15                     Defendant.
16

17            Plaintiff, Joseph Sanzberro, and Defendant, Ocwen Loan Servicing, LLC,
18   have filed a stipulation to dismiss the entire action with prejudice (ECF No. 61). In
19   light of the stipulation, the case has ended and is dismissed with prejudice. See Fed.
20   R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21   Accordingly, the Clerk of the Court is respectfully directed to close this case.
22
     IT IS SO ORDERED.
23

24         Dated:   October 22, 2018                   /s/
                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                    ORDER RE: STIPULATION TO DISMISS ACTION WITH PREJUDICE
